Citation Nr: 0305592	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in June, August, and September 1996 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Minneapolis, Minnesota.

On May 4, 1998, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In July 1998, the Board remanded this case to the VAMC.  The 
case was returned to the Board in November 2001.


FINDING OF FACT

The dental expenses for which the veteran is seeking payment 
or reimbursement were not rendered in a dental emergency of 
such nature that delay would have been hazardous to life or 
health.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized dental expenses is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 17.47, 17.120, 17.161, 17.165 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the VAMC has not obtained and considered.  The 
VAMC notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  In December 2000, the VAMC notified the veteran 
that he might submit a statement of the reasons why his claim 
for payment or reimbursement of unauthorized dental expenses 
should be allowed, and the veteran did submit such a 
statement.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

When outpatient emergency dental care by VA is provided, as a 
humanitarian service, to individuals who have no established 
eligibility for outpatient dental care, the treatment will be 
restricted to the alleviation of pain or extreme discomfort, 
or the remediation of a dental condition which is determined 
to be endangering life or health.  The provision of emergency 
treatment to persons found ineligible for dental care will 
not entitle the applicant to further dental treatment.  
Individuals provided emergency dental care who are found to 
be ineligible for such care will be billed.  38 C.F.R. 
§ 17.165 (2002). 

A Class V veteran who is participating in a rehabilitation 
program under 38 U.S.C.  chapter 31 may be authorized such 
dental services by VA as are professionally determined 
necessary by the Chief of Dental Service.  38 C.F.R. 
§ 17.161(i) (2002).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:
(a)	For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care:
(1)	For an adjudicated service connected 
disability;
(2)	For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;
(3)	For any disability of a veteran who has a 
total disability permanent in nature resulting 
from a service-connected disability;
(4)	For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U. S. C., chapter 
31, and who is medically determined to be in need 
of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.47(i); 
and
(b)	In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and 
(c)	When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  
38 C.F.R. § 17.120 (2002).

Participating in a rehabilitation program under 38 U. S. C. 
refers to any veteran
(1)	Who is eligible for and entitled to 
participate in a rehabilitation program under 
chapter 31.
(i)	Who is in an extended evaluation period for the 
purpose of determining feasibility, or
(ii)	For whom a rehabilitation objective has been 
selected, or
(iii)	Who is pursuing a rehabilitation program, or
(iv)	Who is pursuing a program of independent living, 
or
(v)	Who is being provided employment assistance 
under 38 U. S. C. chapter 31 and
(2)	Who is medically determined to be in need of 
hospital care or medical services (including 
dental) for any of the following reasons:
(i)	Makes possible his or her entrance into a 
rehabilitation program; or
(ii)	Achieve the goals of the veteran's vocational 
rehabilitation program; or
(iii)	Prevent interruption of a rehabilitation 
program; or
(iv)	Hasten the return to a rehabilitation program; 
or
(v)	Hasten the return to a rehabilitation program of 
a veteran placed in discontinued status because 
of illness, injury or dental condition; or 
(vi)	Secure and adjust to employment during the 
period of employment assistance; or
(vii)	To enable the veteran to achieve maximum 
independence in daily living.  38 C.F.R. 
§ 17.47(i) (2002).

The veteran's VA Counseling/Evaluation/Rehabilitation folder 
reveals that, in October 1995, the veteran applied to the VA 
Regional Office and Insurance Center (RO) in Minneapolis, 
Minnesota, for vocational rehabilitation services and, after 
a vocational assessment, the following findings were made: 
the veteran had an impairment of employment; his service 
connected disabilities materially contributed to the 
impairment of employment; he had not overcome the effects of 
the impairment of employment; he had a serious employment 
handicap; and the achievement of a vocational goal was 
currently reasonably feasible.  The veteran had previously 
received VA vocational benefits under Title 38, United States 
Code, chapters 31 and 34, and he had remaining eligibility 
for benefits.  In February 1996, the veteran's Individualized 
Written Rehabilitation Plan (IWRP) was approved.  The plan 
provided that the veteran would complete all objectives of a 
B.A./M.A. program in management at a private college.  In 
March 1996, the VA vocational rehabilitation and counseling 
officer noted that the veteran had remaining 35 months and 14 
days of creditable chapter 31 entitlement and approved an 
extension of his benefits for 6 additional months.

Records of M. S. M., DDS, a private dentist, show that the 
veteran began to receive dental services from her on August 
22, 1995.  The Board notes that, at that time, the veteran 
was eligible for and entitled to participate in a 
rehabilitation program under chapter 31.  

A VA Form 119, Report of Contact, noted that, in December 
1995, the veteran called the VAMC and stated that he was 
requesting that VA pay the expenses of the dental treatment 
which he had received and would receive from Dr. M. S. M.

In January 1996, Dr. M. S. M. filed an Attending Dentist's 
Statement, which listed the dental services she had performed 
since August 1995, including multiple crowns, and her charges 
for same.  In May, June, and September 1996, Dr. M. S. M. 
filed more Attending Dentist's Statements for additional 
dental work.  In August 1996, the VA Medical center (VAMC) 
notified Dr. M. S. M. that, although the veteran met the 
criteria for dental eligibility, payment of her charges could 
not be considered because VA facilities were available and 
the dental treatment rendered was non-emergent.  In September 
1996, the VA Medical center (VAMC) determined that the re-
cementing of a crown on December 14, 1995, and an anterior 
root canal on January 25, 1996, had been emergent and 
approved a VA fee schedule payment of $255 as payment in full 
of the $303 charge for those dental services.  The VAMC 
continued to deny payment of the remaining charges in the 
amount of $6,607 for dental services performed from August 
1995 to June 1996 on the basis that VA facilities had been 
available and the treatment rendered was non-emergent.

In his notice of disagreement, received in August 1996, the 
veteran stated that some of the dental care for which payment 
was being denied had been an emergency and that it had not 
been practical for him to seek dental care at the VAMC in 
Minneapolis, which, he said, was a drive of 340 miles from 
his home.  He did not explain why he claimed that some of the 
dental care which he had received from the private dentist 
was emergent.

In his substantive appeal, received in December 1996, the 
veteran stated that: his IWRP provided that "veteran will 
maintain physical and mental well being by receiving medical 
services as needed" and required him to attend all classes 
as scheduled and maintain at least a 3.0 grade point average 
(GPA); in August 1995 [when he began to receive dental 
services from the private dentist], he started the process to 
apply to the private college he was attending; in order to 
prepare to attend school and then to fulfill the requirements 
of his IWRP, he needed dental care; he went to the private 
dentist over 20 times; and it would have been impossible for 
him to attend all classes and maintain a 3.0 GPA if he went 
to the VA Dental Clinic in Minneapolis for his dental care.

In November 1999, the VA Chief of Outpatient Dental Service 
reported that he had reviewed the pertinent documentation and 
found that the veteran's claim for reimbursement of private 
dental expenses should be denied for the following reasons: 
in complying with 38 C.F.R. § 17.47(i) (2002), only emergency 
dental care is provided to a Class V eligible veteran for a 
condition which is deemed to be interrupting the veteran's 
ability to actively pursue his educational program; this 
restriction usually limited dental care to the treatment of 
active infections or severe, debilitating pain from a dental 
etiology; this criterion precluded the restoration of non-
emergent lesions, the re-do of clinically unacceptable 
crowns, and the prosthodontic replacement of missing teeth; 
additionally, most Class V veterans are required to be seen 
at the VA Dental Service in Minneapolis to triage treatment 
needs vis-à-vis their eligibility; and, in circumstances in 
which that cannot be done in a timely manner, a pre-
authorized examination and treatment is allowed to provide 
limited emergency care.

The Chief of the Dental Service stated further that: in the 
veteran's case, he incorrectly concluded that he was eligible 
for comprehensive dental care at VA's expense and he sought 
and received treatment without any pre-authorization from VA; 
the dental care provided to the veteran by Dr. M. S. M. was 
not pre-authorized and her statement did not provide a 
diagnosis to support that treatment was for an acute emergent 
condition; the very first treatment procedure she provided to 
the veteran was a cast post and core and crown for tooth # 
21; those procedures would have been provided to restore a 
defective crown with previous endodontic therapy; a tooth in 
that condition would not have been a source of any dental 
pain or infection, and the treatment would have been an 
elective procedure which would not have been authorized under 
Class V eligibility criteria; and there are no supporting 
diagnoses to support the bridge and other crowns provided by 
Dr. 
M. S. M. to the veteran as anything but elective treatment 
for non-emergent defective crown margins.  The Chief of the 
Dental Service stated that payment was authorized for root 
canal therapy on tooth # 22, because root canal therapy can 
be justified as treatment for acute, emergent pain and thus 
falls within the criteria for Class V treatment.  However, 
the Chief of the Dental Service concluded that the 
compensation for the remaining private dental expenses should 
be denied because the veteran, without pre-authorization, had 
comprehensive dental care for which, under Class V 
eligibility criteria, treatment would not have been 
authorized.

In December 2000, the VAMC notified the veteran that he was 
entitled to request that the initial decision denying his 
claim for payment or reimbursement of unauthorized dental 
expenses and to state his reasons for disagreeing with the 
initial decision.  In January 2001, a statement was received 
from the veteran in which he reiterated the assertions which 
he had made in his notice of disagreement and substantive 
appeal and submitted a statement by Dr. M. S. M.  She stated 
that the veteran's chief complaint when he presented for 
treatment in August 1995 was dental pain and that, after 
completion of treatment, which included crowns, inlays, and a 
bridge, he was free of dental pain.

Upon consideration of the evidence of record, the Board finds 
that the requirements of 38 C.F.R. § 17.120 (b)(2002) for 
payment or reimbursement of unauthorized dental expenses have 
not been met.  That regulation provides that payment or 
reimbursement for unauthorized dental expenses for a veteran 
eligible for chapter 31 vocational rehabilitation services 
may not be made unless the dental care was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The VA Chief of Dental Service 
has convincingly explained why the dental services for which 
the VAMC has not authorized payment or reimbursement did not 
constitute treatment in a dental emergency.  The statement by 
Dr. M. S. M. that the veteran had dental pain prior to any 
treatment by her which he did not have after treatment was 
finished does not, in the Board's view, state a reason why 
the dental services for which the VAMC denied payment or 
reimbursement were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  As the VA Chief of the Dental Service reported, Dr. 
M. S. M.'s has not reported any diagnosis(es) for the dental 
work in question from which it could be found that the 
treatment was emergent.  VA may not pay or reimburse 
unauthorized dental expenses for non-emergent treatment, and, 
for this reason, the veteran's claim must be denied.  It is 
not necessary for the Board to reach the question of whether 
VA facilities were feasibly available for the veteran's 
dental treatment while he was eligible for or receiving 
chapter 31 vocational rehabilitation benefits.  Entitlement 
to payment or reimbursement of unauthorized dental expenses 
is not established.  38 C.F.R. §§ 17.47, 17.120, 17.161, 
17.165 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

       




ORDER


Entitlement to payment or reimbursement of unauthorized 
dental expenses is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

